United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN MEDICAL CENTER,
Chicago, Il, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 12-227
Issued: May 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2011 appellant, through his attorney, filed a timely appeal of a July 13,
2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying continuation
of pay. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant established entitlement to continuation of pay.
FACTUAL HISTORY
On May 20, 2011 appellant, then a 64-year-old pipe fitter, filed a traumatic injury claim
for compensation alleging that on March 9, 2010 he fell in the hallway due to dizziness, high
blood pressure, stress and anxiety. He stated that his head was cut from the fall. On the reverse
1

5 U.S.C. § 8101 et seq.

of the form, appellant’s supervisor noted that appellant stopped work on March 9, 2010 and
returned to work on March 16, 2010.
By decision dated July 13, 2011, OWCP accepted appellant’s claim for a contusion of the
face, scalp and neck. In a separate decision of the same date, it denied his claim for continuation
of pay finding that the injury was not reported on an appropriate form within 30 days of the
injury.
LEGAL PRECEDENT
Section 8118 of FECA2 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
his immediate supervisor on a form approved by the Secretary of Labor within the time specified
in section 8122(a)(2) of this title. Section 8122(a)(2) provides that written notice of injury must
be given as specified in section 8119. The latter section provides in part that notice of injury
shall be given in writing within 30 days after the injury.3
Claims that are timely under section 8122 are not necessarily timely under section
8118(a). FECA authorizes continuation of pay for an employee who has filed a valid claim for
traumatic injury.4 Section 8118(a) makes continuation of pay contingent on the filing of a
written claim within 30 days of the injury. When an injured employee makes no written claim
for a period of wage loss within 30 days, he or she is not entitled to continuation of pay,
notwithstanding prompt notice of injury.5
Continuation of pay requires the employing establishment to continue the employee’s
regular pay during any periods of disability, up to a maximum of 45-calendar days. This is paid
by the employing establishment, not OWCP. However, the ultimate decision as to whether
appellant is eligible for continuation of pay rests with OWCP.6
Continuation of pay is payable only for time lost from work due to an initial traumatic
injury. To be eligible for continuation of pay, an employee must: (1) have a traumatic injury
which is job related and the cause of the disability, and/or the cause of lost time due to the need
for medical examination and treatment; (2) file Form CA-1 within 30 days of the date of the
injury (but if that form is not available, using another form would not alone preclude receipt);
and (3) begin losing time from work due to the traumatic injury within 45 days of the injury.8
7

2

5 U.S.C. §§ 8101-8193, 5 U.S.C. § 8118.

3

Id. at § 8119(a)(c).

4

Id. at § 8118(a).

5

See W.W., 59 ECAB 533 (2008). See also P.R., Docket No. 08-2239 (issued June 2, 2009).

6

20 C.F.R. § 10.200.

7

Id. at § 10.205(a)(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

8

Id. at 10.205(a)(1-3). See also J.M., Docket No. 09-1563 (issued February 26, 2010).

2

Whether a particular injury caused an employee disability from employment is a medical issue,
which must be resolved by competent medical evidence.9
The employee must provide a written report on Form CA-1 to the employing
establisment within 30 days of the injury.10 OWCP’s procedure manual states that another
OWCP-approved form, such as Form CA-2, CA-2a or CA-7, which contains words of claim, can
be used to satisfy timely filing requirements.11
ANALYSIS
Appellant filed a notice of traumatic injury on May 20, 2011 alleging that he fell and
injured his head on March 9, 2010. The record establishes that he did not file a claim for
traumatic injury of pay within 30 days. Appellant filed his traumatic injury claim on May 20,
2011, more than one year after his employment injury on March 9, 2010. As appellant did not
file his within 30 days of his employment injury, he is not entitled to continuation of pay.
Section 8118(a) makes continuation of pay contingent on the filing of a written claim within 30
days of the injury. FECA makes no provision for an exception to the time limitation in section
8118(a), no exceptional or mitigating circumstance, including error by the employing
establishment, can entitle a claimant to continuation of pay who has not filed a written claim
within 30 days of injury.12 As appellant did not file his traumatic injury claim within 30 days he
is not entitled to continuation of pay.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay for his March 9, 2010
employment injury.

9

Carol A. Lyles, supra note 7.

10

20 C.F.R. § 10.210(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter
2.807.7(a) (March 2004). .
12

C.S., Docket No. 11-1056 (issued November 7, 2011).

3

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

